 Case 2:19-cv-10034-MAG-DRG ECF No. 1 filed 01/04/19     PageID.1   Page 1 of 8



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

TRUSTEES OF THE OPERATING ENGINEERS’
LOCAL 324 PENSION FUND, OPERATING
ENGINEERS’ LOCAL 324 HEALTH
CARE PLAN, OPERATING ENGINEERS’ LOCAL
324 VACATION & HOLIDAY FUND, OPERATING
ENGINEERS’ LOCAL 324 RETIREE BENEFIT FUND,
OPERATING ENGINEERS’ LOCAL 324 APPRENTICESHIP
FUND, and OPERATING ENGINEERS’ LOCAL 324
DEFINED CONTRIBUTION PLAN,
Trust Funds Established and Administered
Pursuant to Federal Law,

           Plaintiffs,                                 Case No. 19-cv-
v.                                                     Hon.

SOLE CONSTRUCTION, INC., a Michigan
Corporation, and MARIO SARDO, individually,

           Defendants.

DAVID J. SELWOCKI (P51375)
JESSICA L. SCHUHRKE (P77561)
Sullivan, Ward, Asher & Patton, P.C.
Attorneys for Plaintiffs
25800 Northwestern Hwy., Suite 1000
Southfield MI 48075
(248) 746-0700
(248) 746-2760 fax
dselwocki@swappc.com
mhenzi@swappc.com
jschuhrke@swappc.com

                               COMPLAINT

     NOW COME the above-named Plaintiffs, by and through their attorneys,

SULLIVAN, WARD, ASHER & PATTON, P.C., and for their Complaint
 Case 2:19-cv-10034-MAG-DRG ECF No. 1 filed 01/04/19         PageID.2   Page 2 of 8



against Defendant, SOLE CONSTRUCTION, INC., and MARIO SARDO,

individually, state as follows:

      1.     Plaintiffs are the Trustees of the OPERATING ENGINEERS’

LOCAL 324 PENSION FUND, OPERATING ENGINEERS’ LOCAL 324

HEALTH CARE PLAN, OPERATING ENGINEERS’ LOCAL 324 VACATION

& HOLIDAY FUND, OPERATING ENGINEERS’ LOCAL 324 RETIREE

BENEFIT FUND, OPERATING ENGINEERS’ LOCAL 324 APPRENTICESHIP

FUND,      and    OPERATING         ENGINEERS’        LOCAL       324       DEFINED

CONTRIBUTION PLAN, (hereinafter referred to as “FUNDS”). The Funds are

Trust Funds established under and administered pursuant to Section 302 of the

Labor Management Relations Act (hereinafter referred to as “LMRA”), 29 USC

§186; and the Employee Retirement Income Security Act of 1974 (hereinafter

referred to as “ERISA”), 29 USC §1001 et seq., with administrative offices in the

Township of Bloomfield, Oakland County, Michigan.

      2.     Defendant SOLE CONSTRUCTION, INC., is a Michigan corporation

with its principal offices in the State of Michigan (hereinafter “SOLE”).

      3.     Defendant MARIO SARDO (hereinafter “SARDO”) is an individual

who is the principal owner and officer of SOLE. SARDO is responsible for

running the day-to-day operations of SOLE and is responsible for all its decisions




                                         2
 Case 2:19-cv-10034-MAG-DRG ECF No. 1 filed 01/04/19      PageID.3   Page 3 of 8



pertaining to the payment of contributions to the FUNDS, including decisions

whether to pay contributions.

      4.     SARDO is an employer or agent of an employer engaged in

commerce and in an industry or activity affecting commerce as defined in §501(1)

and (3) of the LMRA, 29 USC §142(1) and (3), and within the meaning of §301(A)

of the LMRA, 29 USC §185(A), or the agents acting in the interest of such an

employer as defined in §501(3) of the LMRA, 29 USC §142(3). SARDO is an

employer within the meaning of §3(5) of ERISA, 29 USC §1002(5), and is thus

obligated to make contributions to a multi-employer Plan within the meaning of 29

USC §1145.

      5.     The Plaintiffs administer the FUNDS pursuant to the terms and

provisions of their respective Agreements and Declarations of Trust. The FUNDS

have been established pursuant to a Collective Bargaining Agreement heretofore

entered into between Local Union No. 324, and 324-A Union of Operating

Engineers, AFL-CIO (hereinafter referred to as “Union”) and certain Employers

and Employer Associations, whose members employ members of the Union, and

are required to be maintained and administered in accordance with the provisions

of the LMRA, ERISA and other applicable state and federal laws.

      6.     At all times relevant hereto, Defendant SOLE was signatory to a

Collective Bargaining Agreement with the Union.


                                       3
 Case 2:19-cv-10034-MAG-DRG ECF No. 1 filed 01/04/19        PageID.4   Page 4 of 8



      7.     The FUNDS are third-party beneficiaries of the Collective Bargaining

Agreement.

      8.     Pursuant to the terms and provisions of the Collective Bargaining

Agreement between SOLE and the Union, SOLE agreed to pay, in addition to

wages, employee fringe benefit contributions to the FUNDS for each employee

employed by SOLE, and covered by the Agreement.

      9.     That pursuant to the provisions of the CBA and the Plan and Trust

documents of the FUNDS, contributions become vested plan assets on the date on

which they are due.

      10.    That pursuant to the Collective Bargaining Agreements, Defendant

SOLE is required to make fringe benefit contribution payments to be remitted with
                                                  th
the standard contribution form no later than the 15 day of the month following the

month in which the hours were worked.

      11.    That pursuant to the Collective Bargaining Agreement, when such

submission of payments and contributions are not timely made, the signatory

employer is charged with liquidated damages, costs of collection and attorney fees.

      12.    That, pursuant to the Collective Bargaining Agreement and in

accordance with the Agreement and Declaration of Trust for each of the FUNDS,

the Trustees acting thereunder are authorized and empowered to examine and copy

the payroll records and books of a signatory employer to permit such Trustees to

                                         4
 Case 2:19-cv-10034-MAG-DRG ECF No. 1 filed 01/04/19           PageID.5   Page 5 of 8



determine whether such an employer is making full payments as required under the

Collective Bargaining Agreement.

      13.      That Plaintiffs are entitled as a matter of law to enforce collection of

such delinquent fringe benefits pursuant to 29 USC §1132(g)(2) and Section 1145.

      14.      This court has jurisdiction pursuant to Section 301 of the LMRA, 29

USC §185, this being an action arising out of a Collective Bargaining Agreement

between the labor organization and an employer. Jurisdiction and venue are also

proper pursuant to 29 USC §1132(e).

 COUNT I – Breach of Collective Bargaining Agreement and 29 USC §1145

      15.      Plaintiffs hereby incorporate and adopt by reference paragraphs 1

through 14 above as though fully set forth herein.

      16.      That notwithstanding its contractual obligations, SOLE has failed and

refused to permit an audit as requested, therefore violating the Collective

Bargaining Agreement and the Plaintiff Funds’ plan documents.

      17.      That despite numerous requests, the Defendants have failed and

refused to provide the documents requested by Plaintiffs to perform the audit in

this matter.

      18.      By the above described omissions and breaches of the Collective

Bargaining Agreement by SOLE, the Trustees of the FUNDS have been prevented

from discharging their duties as permitted by the parties’ CBA and the associated


                                           5
 Case 2:19-cv-10034-MAG-DRG ECF No. 1 filed 01/04/19       PageID.6    Page 6 of 8



trust documents including the policy and procedures for each of the FUNDS.

      19.    That SOLE refusal to permit an audit has prevented the Trustees of the

FUNDS from determining whether SOLE owes fringe benefit contributions. If

such contributions are owed, SOLE’S refusal to permit an audit has prevented the

Trustees of the FUNDS from taking necessary steps to collect those contributions.

      20.    That in the event the audit reveals that SOLE owes fringe benefit

contributions, the Trustees of the FUNDS may be required to deny employee

beneficiaries of such FUNDS, for whom contributions have not been made, the

benefits provided thereunder, thereby causing to such employee beneficiaries

substantial and irreparable damage.

      21.    Plaintiffs are without adequate remedy at law and will suffer

immediate, continuing and irreparable injury, loss and damage unless Defendants

are ordered to specifically perform all obligations on Defendants’ part required to

be performed under the Collective Bargaining Agreement and are restrained from

continuing to refuse to perform as thereunder required.

      WHEREFORE, Plaintiffs request that this Honorable Court grant the

following relief:

      A.     Order an injunction against Defendant restraining it from continuing
             violations of the Collective Bargaining Agreement as set forth above;

      B.     Enter an Order that SOLE CONSTRUCTION, INC., open its books
             and records for a complete payroll audit;


                                         6
 Case 2:19-cv-10034-MAG-DRG ECF No. 1 filed 01/04/19         PageID.7    Page 7 of 8



      C.     Enter a Judgment in favor of Plaintiffs against Defendants SOLE
             CONSTRUCTION, INC., and MARIO SARDO, individually, for all
             unpaid fringe benefit contributions, including those set forth in the
             above ordered audit, together with any liquidated damages thereon,
             accumulated interest, actual attorney fees, court costs, audit and other
             collection costs mandated by 29 USC §1132(g)(2), and such other
             sums as may become due to the FUNDS during the pendency of this
             action;

      D.     Enter an Order that jurisdiction of this matter be retained pending
             compliance with the Court’s Orders; and

      E.     Any such other, further, or different relief as may be just and equitable
             under the circumstances.

                       COUNT II – Breach of Fiduciary Duties
                                 of Mario Sardo

      22.    Plaintiffs hereby incorporate and adopt by reference paragraphs 1

through 21 above as though fully set forth herein.

      23.    SARDO is a fiduciary with respect to the various fringe benefit plans

within the meaning of ERISA, 29 USC §1002(21)(A) in that he exercised

discretionary authority or control respecting management or disposition of the

assets of the plans.

      24.    By engaging in the acts and omissions described, SARDO has

breached his fiduciary duties regarding the FUNDS within the meaning of 29 USC

§1104(a)(1)(A).

      25.    SARDO is personally liable based on breaching his fiduciary duties

pursuant to 29 USC §1109(a).


                                          7
 Case 2:19-cv-10034-MAG-DRG ECF No. 1 filed 01/04/19               PageID.8    Page 8 of 8



         WHEREFORE, Plaintiff FUNDS request that this Honorable Court grant

the following relief:

         A.        Order an injunction against Defendant restraining it from continuing
                   violations of the Collective Bargaining Agreement as set forth above;

         B.        Enter an Order that SOLE CONSTRUCTION, INC., open its books
                   and records for a complete payroll audit;

         C.        Enter a Judgment in favor of Plaintiffs against Defendants SOLE
                   CONSTRUCTION, INC., and MARIO SARDO, individually, for all
                   unpaid fringe benefit contributions, including those set forth in the
                   above ordered audit, together with any liquidated damages thereon,
                   accumulated interest, actual attorney fees, court costs, audit and other
                   collection costs mandated by 29 USC §1132(g)(2), and such other
                   sums as may become due to the FUNDS during the pendency of this
                   action;

         D.        Enter an Order that jurisdiction of this matter be retained pending
                   compliance with the Court’s Orders; and

         E.        Any such other, further, or different relief as may be just and equitable
                   under the circumstances.


                                             Respectfully submitted,

                                             SULLIVAN, WARD,
                                               ASHER & PATTON, P.C.

                                             s/David J. Selwocki
                                             Attorney for Plaintiffs
                                             25800 Northwestern Hwy., Suite 1000
                                             Southfield, MI 48075
                                             (248) 746-0700
                                             dselwocki@swappc.com
                                             P51375
Dated: January 4, 2019
W2247928.DOC/A56-117351

                                                8
